UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22690 Tortoise Energy Independence Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: February 28, 2014 Item 1. Schedule of Investments. Tortoise Energy Independence Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2014 Common Stock - 82.7%(1) Shares Fair Value Crude/Refined Products Pipelines - 0.6%(1) United States - 0.6%(1) Plains GP Holdings, L.P.(2) $ Natural Gas Pipelines - 4.4%(1) United States - 4.4%(1) EQT Corporation(3) Oil and Gas Production - 77.7%(1) Canada - 9.5%(1) ARC Resources Ltd. Cenovus Energy Inc. Crescent Point Energy Corp. Enerplus Corporation Penn West Petroleum Ltd. Suncor Energy Inc.(3) The Netherlands - 2.1%(1) Royal Dutch Shell plc (ADR)(2) United Kingdom - 2.4%(1) BP p.l.c. (ADR) United States - 63.7%(1) Anadarko Petroleum Corporation(3) Antero Resources Corporation(4) Apache Corporation(3) Cabot Oil & Gas Corporation Chesapeake Energy Corporation(3) Chevron Corporation Concho Resources Inc.(3)(4) ConocoPhillips Continental Resources, Inc.(3)(4) EOG Resources, Inc.(3) Hess Corporation Jones Energy, Inc.(4) Marathon Oil Corporation(3) Noble Energy, Inc.(3) Occidental Petroleum Corporation Pioneer Natural Resources Company(3) Range Resources Corporation(3) Rice Energy Inc.(4) RSP Permian, Inc.(4) Whiting Petroleum Corporation(3)(4) Total Common Stock (Cost $281,036,434) Master Limited Partnerships and Related Companies - 32.0%(1) Crude/Refined Products Pipelines - 11.3%(1) United States - 11.3%(1) Buckeye Partners, L.P.(2) Enbridge Energy Management, L.L.C.(2)(5) Magellan Midstream Partners, L.P.(2) MPLX LP(2) Phillips 66 Partners LP(2) Plains All American Pipeline, L.P.(2) Rose Rock Midstream, L.P.(2) Tesoro Logistics LP(2) Valero Energy Partners LP(2) Natural Gas/Natural Gas Liquids Pipelines - 7.6%(1) United States - 7.6%(1) Energy Transfer Partners, L.P.(2) Enterprise Products Partners L.P.(2) Kinder Morgan Management, LLC(2)(5) Regency Energy Partners LP(2) Williams Partners L.P.(2) Natural Gas Gathering/Processing - 4.5%(1) United States - 4.5%(1) Access Midstream Partners, L.P.(2) Crosstex Energy, L.P.(2) DCP Midstream Partners, LP(2) Targa Resources Partners LP(2) Western Gas Partners LP(2) Oil and Gas Production — 8.6%(1) United States — 8.6%(1) BreitBurn Energy Partners L.P.(2) EV Energy Partners, L.P.(2) Legacy Reserves, L.P.(2) Vanguard Natural Resources, LLC(2) Total Master Limited Partnerships and Related Companies (Cost $115,315,842) Short-Term Investment - 0.1%(1) United States Investment Company - 0.1%(1) Fidelity Institutional Money Market Portfolio - Class I, 0.04%(6) (Cost $492,574) Total Investments - 114.8%(1) (Cost $396,844,850) Total Value of Options Written (Premiums received $1,607,046) - (0.4%)(1) ) Other Assets and Liabilities - (14.4%)(1) ) Total Net Assets Applicable to Common Stockholders - 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security is segregated as collateral for the margin borrowing facility. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Rate indicated is the current yield as of February 28, 2014. Key to abbreviation ADR American Depository Receipts Tortoise Energy Independence Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) February 28, 2014 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation March 2014 $ $ ) Apache Corporation March 2014 ) Chesapeake Energy Corporation March 2014 ) Concho Resources Inc. March 2014 ) Continental Resources, Inc. March 2014 ) EOG Resources, Inc. March 2014 ) EQT Corporation March 2014 ) EQT Corporation March 2014 ) Marathon Oil Corporation March 2014 ) Noble Energy, Inc. March 2014 ) Pioneer Natural Resources Company March 2014 ) Pioneer Natural Resources Company March 2014 ) Pioneer Natural Resources Company March 2014 ) Range Resources Corporation March 2014 ) Suncor Energy Inc. March 2014 ) Whiting Petroleum Corporation March 2014 ) Total Value of Call Options Written (Premiums received $1,607,046) $ ) Various inputs are used in determining the fair value of the Company’s financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of February 28, 2014.These assets and liabilities are measured on a recurring basis. Description Fair Value at February 28, 2014 Level 1 Level 2 Level 3 Assets Equity Securities: Common Stock (a) $ $ $
